Name: Decision No 2/98 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part of 30 June 1998 adopting the modifications to Protocol 3 to the Europe Agreement included in Decision No 1/97 of the Joint Committee under the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other part
 Type: Decision
 Subject Matter: Europe;  European construction;  international trade
 Date Published: 1998-07-24

 Avis juridique important|21998D0724(01)Decision No 2/98 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part of 30 June 1998 adopting the modifications to Protocol 3 to the Europe Agreement included in Decision No 1/97 of the Joint Committee under the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other part Official Journal L 208 , 24/07/1998 P. 0053 - 0053DECISION No 2/98 OF THE ASSOCIATION COUNCIL between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part of 30 June 1998 adopting the modifications to Protocol 3 to the Europe Agreement included in Decision No 1/97 of the Joint Committee under the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other part (98/469/EC, ECSC, Euratom) THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part, signed on 12 June 1995, and in particular Articles 109 and 130 thereof,Whereas pursuant to Article 130 of the Europe Agreement, the Association Council should adopt at its first meeting all the modifications to that Agreement, in particular the protocols and annexes thereto, necessary to align it with changes to the Agreement on free trade and trade related matters decided by the Joint Committee between the signature and entry into force of the Europe Agreement;Whereas, in order to ensure legal continuity, the said modifications should be applied as from the entry into force of the Europe Agreement on 1 February 1998,HAS DECIDED AS FOLLOWS:Article 1 Protocol 3 on Rules of Origin to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part, shall be amended in accordance with Decision No 1/97 of the Joint Committee of 6 March 1997 (1) (together with relevant joint declarations) under the Agreement on free trade and trade related matters between the European Communities, of the one part, and the Republic of Estonia, of the other part.Article 2 This Decision shall be published in the Official Journal of the European Communities and Riigi Teataja (Estonian State Gazette).Article 3 This Decision shall enter into force on the day of its adoption.It shall apply as from 1 February 1998.Done at Brussels, 30 June 1998.For the Association CouncilThe PresidentR. COOK(1) OJ L 111, 28. 4. 1997, p. 1 and Riigi Teataja (Estonian State Gazette).